NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         JUN 16 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

VICTOR MANUEL CABRERA ROSAS;                     No. 11-73014
MARIA ESTHER CABRERA,
                                                 Agency Nos. A095-295-030
               Petitioners,                      Agency Nos. A095-295-031

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Victor Manuel Cabrera Rosas and Maria Esther Cabrera, natives and citizens

of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s (“IJ”) decision denying their



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
applications for cancellation of removal. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review de novo constitutional claims and questions of law.

Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005). We dismiss in

part and deny in part the petition for review.

      We lack jurisdiction to review the agency’s discretionary determination that

petitioners failed to show exceptional and extremely unusual hardship to their

qualifying relatives. See id.

      Petitioners’ contention that the agency violated due process by disregarding

the evaluations regarding their children’s language abilities is not supported by the

record and does not amount to a colorable constitutional claim that would invoke

our jurisdiction. See id. (traditional abuse of discretion challenges recast as alleged

due process violations do not constitute colorable constitutional claims).

      Petitioners’ contention that the BIA violated due process by reviewing de

novo the IJ’s 2004 decision is unavailing. See 8 C.F.R. § 1003.1(d)(3)(ii) (granting

BIA authority to review de novo questions of law, discretion, and judgment).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                    11-73014